DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 08/23/2022 have been fully considered.
Claims 22-44 are pending for examination. Claims 1-21 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31, 33, 39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Haase et al. (USPGPUB 2011/0208060 – applicant cited) in view of Dahl et al. (USPGPUB 2013/0155031– applicant cited) and evidenced by Miwa (USPN 4,483,345 – applicant cited). In regard to claim 30, Haase discloses a method of operating an electronic device to monitor movements of a subject spaced apart from and out of contact with the electronic device (Figs. 1-8 and associated descriptions), the method comprising: transmitting sound energy toward the subject using a first transducer operatively coupled to the electronic device (element 3, Figs. 1-2 and associated descriptions; [0045]), wherein the first transducer is configured to generate sound energy over a range of frequencies (ultrasonic frequency typically in 20kHz – 100Khz, [0045]; Figs. 1-8 and associated descriptions); receiving echoes from the subject corresponding to the transmitted sound energy using a second transducer operatively coupled to the electronic device (element 7, Figs. 1-2 and associated descriptions; [0045]), wherein the second transducer is configured to produce electrical signals corresponding to the received echoes (element 7, Figs. 1-2 and associated descriptions; [0045]); generating a waveform using the electrical signals ([0045-0048]; Figs. 4-8 and associated descriptions); and detecting a plurality of peaks in the waveform, wherein individual peaks have a corresponding amplitude (successive respiratory pulses, [0047]; Fig. 4 and associated descriptions), and further wherein individual peaks are indicative of breathing motion of the subject (successive respiratory pulses, [0047]; Fig. 4 and associated descriptions).
Haase does not specifically disclose the first transducer is configured to generate sound energy over a range of frequencies that includes frequencies less than 20 kHz.
Dahl teaches to use sound energy over a range of frequencies that includes frequencies less than 20 kHz (sound wave frequency range of 17kHz or greater and beyond 20kHz are suitable for motion detection of a subject with corresponding sound transmitters/receivers ([0015] and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lower frequency range (Haase) with the sound wave frequency range of 17kHz or greater as taught by Dahl to yield predictable results, since both devices are motion/ movement detection systems using ultrasonic waves and one of ordinary skill in the art would have recognized that sound wave frequencies higher than audible frequency is also suitable for motion detection (a frequency of 17 kHz or greater which may not be audible to most people, see [0015] of Dahl) and the specific frequency range is also considered as ultrasonic frequencies (evidenced by Miwa). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 31, Haase as modified by Dahl discloses outputting an indication of movement of an abdomen or chest of the subject based one or more of the detected peaks (Fig. 4 and associated descriptions; [0018]; [0055] of Haase).
In regard to claim 33, Haase as modified by Dahl discloses outputting an indication of a sleep apnea event based, at least in part, on one or more of the detected peaks ([0047-0048] of Haase).
In regard to claim 39, Haase as modified by Dahl discloses all the claimed limitations except transmitting sound energy having a wavelength is greater than one half of a distance between the first transducer and the second transducer. However, Haase as modified by Dahl discloses to use ultrasonic frequency range from 17 kHz to 100 kHz (referring to claim 1 above) with different separation distances between the first and second transducers (see Fig. 1 of Haase and Figs. 1-2 of Dahl). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different emission/detection configurations with respect to the ultrasonic range to be utilized in order to obtain optimal settings/ configurations. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007).
In regard to claim 41, Haase as modified by Dahl discloses generating the waveform comprises filtering out signals having a frequency less than about 18 kHz (bandpass filter, [0047-0048] of Haase; ultrasound frequency range higher than 17 kHz, see Dahl; referring to claim 1 above).
In regard to claims 42-43, Haase as modified by Dahl discloses automatic alarms based on threshold limits for specific physiological parameters; this capability would be employed for monitoring systems intended to detect sleep apnea ([0048] of Haase) but does not specifically disclose outputting an indication of a sleep apnea event for each occurrence of an individual peak in the waveform having an amplitude less than or equal to a predetermined threshold amplitude; and outputting an indication of a sleep apnea event for each occurrence of an increase of 50% or greater of the amplitudes of successive individual peaks in the waveform. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to analyze the breathing features (e.g. changes in amplitude, shape…etc. of the pulse(s) associated with sleep apnea) in each waveform and compare to a threshold in order to facilitate detecting sleep apnea, since one ordinary would have recognized that waveform features/ relationships of sleep apnea and breathing patterns (e.g. see Rapoport et al., USPGPUG 2005/0038353).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haase and Dahl as applied to claims 30-31, 33, 39, and 41-43 above, and further in view of Rapoport et al. (USPGPUG 2005/0038353 – cited in previous action). In regard to claim 32, Haase as modified by Dahl discloses automatic alarms based on threshold limits for specific physiological parameters; this capability would be employed for monitoring systems intended to detect sleep apnea ([0048] of Haase) but does not specifically disclose outputting an indication of an obstructive apnea event based, at least in part, on one or more of the detected peaks.
Rapoport teaches the breathing patterns of obstructive apnea (Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (Haase as modified by Dahl) to incorporate analyzing the breathing patterns of obstructive apnea as taught by Rapoport, since one of ordinary skill in the art would have recognized the obstructive apnea has specific breathing patterns (see Rapoport) and an alarm should be generated for this event. The rationale would have been to provide an alarm when obstructive apnea event is detected based on the features of breathing patterns .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haase and Dahl as applied to claims 30-31, 33, 39, and 41-43 above, and further in view of Corn (USPN 6,062,216 – applicant cited). In regard to claim 40, Haase as modified by Dahl discloses repeating the transmitting and receiving for a plurality of transmit/receive cycles (Fig. 4 and associated descriptions; [0046-0047] of Haase) but does not specifically disclose determining a plurality of frequency shifts between the transmitted sound energy and the corresponding received echoes for each of the plurality of transmit/receive cycles.
Corn teaches a sleep apnea detector system (Figs. 1-3) comprises determining a plurality of frequency shifts between the transmitted sound energy and the corresponding received echoes for each of the plurality of transmit/receive cycles (Col 9 lines 27-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (Haase as modified by Dahl) to incorporate the analysis of ultrasound signals as taught by Corn, since both devices are ultrasound-based breathing motion detecting systems and one of ordinary skill in the art would have recognized that the frequency shift between ultrasound signals contains breathing motion information (see Corn). The rationale would have been to obtain more information regarding breathing motion.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haase and Dahl as applied to claims 30-31, 33, 39, and 41-43 above, and further in view of Grant et al. (USPN 6,083,173 – applicant cited). In regard to claim 44, Haase as modified by Dahl discloses all the claimed limitation except outputting the subject's apnea-hypopnea index, wherein outputting the subject's apnea-hypopnea index comprises determining a ratio of a total number of sleep apnea events during a sleep cycle of the subject and a duration of the sleep cycle of the subject. 
Grant teaches outputting the subject's apnea-hypopnea index, wherein outputting the subject's apnea-hypopnea index comprises determining a ratio of a total number of sleep apnea events during a sleep cycle of the subject and a duration of the sleep cycle of the subject (Col 5 lines 29-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (Haase as modified by Dahl) to incorporate determine and report the apnea-hypopnea index as taught by Grant, since one ordinary would have recognized that apnea-hypopnea index is a common parameter used for sleep apnea determination (see Grant). The rationale would have been to obtain and provide more apnea information.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 24-25, 27-28, 30-31, and 33-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,638,972. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of ‘972 anticipate claims 22, 24-25, 27-28, 30-31, and 33-44 of present application.

Allowable Subject Matter
Claims 22-29 and 34-38 would be allowable if overcome the double patenting rejection.

The following is a statement of reasons for the indication of allowable subject matter: In regard to claims 22 and 34, the prior art of record does not teach or suggest “emitting audio sweep signals, from an electronic device, toward an abdomen or chest of a subject spaced apart from and out of contact with the electronic device, wherein individual audio sweep signals linearly sweep from a first frequency less than 20 kHz to a second, higher frequency over a predetermined time duration”; and “emitting a plurality of audio chirps from the first transducer, and wherein individual audio chirps linearly sweep from a first frequency to a second, higher frequency over a predetermined time duration”, in combination with the other claimed elements/ steps.

Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed on 08/23/2022, with respect to claims 22-29 have been fully considered and are persuasive. The 35 USC 101 rejection of claims 22-29 has been withdrawn. 
In regard to the double patenting rejection, applicant does not provide detail arguments/ responses. Therefore, the double patenting rejections are maintained for the reason of record.
Applicant's arguments filed on 08/23/2022 have been fully considered but they are not persuasive. In regard to the 35 USC 103 rejections, applicant first alleged that Dahl does not teach “a method of operating an electronic device to monitor movements of a subject spaced apart from and out of contact with the electronic device” since Dahl teaches the acoustic signal is/ are only transmitted if the user (user’s first digit) is in contact with the device. Therefore, it would not have been obvious to modify the teachings of Haase or the other art of record in view of the specific teachings of Dahl regarding detecting motion of a digit of a user's hand to come up with the claimed arrangement.
In response, Haase discloses a method of operating an electronic device to monitor movements of a subject spaced apart from and out of contact with the electronic device (see 35 USC 103 rejection above). The substituted feature as taught by Dahl is the acoustic frequency range (i.e. sound wave frequency range of 17kHz or greater, see above) for detecting the movement of the second digit, which is not in contact with the device (Figs.1-2 and [0015-0016]) as the lower frequency range in Haase. Dahl teaches the use of a loudspeaker and a microphone for detecting a movement of a second digit of the user using sound wave frequency range of 17kHz or greater (Figs. 1-2 and [0015-0016]; loudspeaker/ microphone and extended frequency ranges [0035]). The rejection(s) does not rely on other operation step(s) as taught by Dahl (e.g. triggering the measurements when the first finger in contact with the device). 
Secondly, applicant alleged that the ultrasound transducer used for achieving the results as taught by Miwa requires a highly specialized transducer. 
In response, Miwa was merely recited as an evidence to show that sound wave of a frequency higher than 16Hz is also considered as within the ultrasonic frequency range since Haase discloses the use of ultrasonic frequencies and Dahl teaches the use of sound wave frequency range of 17Hz or greater. The rejection does not rely on any operation(s) as taught by Miwa (e.g. detecting bubbles within a human body using 1MHz to 10MHz ultrasound waves/ transducer).
Thus, the 35 USC 103 rejections of claims 30-33 and 39-44 are maintained for the reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791